DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp, U.S. Patent 2,681,796.
Regarding claim 15, Rapp discloses a radiant floor panel comprising: (a) a plurality of precast ribbed radiant floor modules (Fig. 1, 13 up to and including ribs 14 on each side); and (b) a plurality of precast non-ribbed floor modules (Fig. 1, adjacent portion of 13 on the opposite side of and not including the rib); (c) wherein each said precast ribbed radiant floor module comprises: (i) a precast concrete floor plank (13), the precast concrete floor plank having first and second sides (11 and 15), each side having a length, a first rib (14) along the length of the first side of the precast concrete floor plank, and a second rib (14) along the length of the second side of the precast concrete floor plank; (ii) a plurality of tubes (21) at least partially embedded in the precast concrete floor plank, wherein the tubes are embedded during precast of the concrete floor plank; (iii) said plurality of tubes arranged in a first fluidic circuit and a second fluidic circuit separate from the first fluidic circuit (each of the two sides of the flooring as shown in Fig. 1); (iv) each tube in the first fluidic circuit having a supply terminus and a return terminus (first tube end and opposing second tube end), wherein the supply terminus is configured for connection to a first supply manifold and the return terminus is configured for connection to a first return manifold; (v) each tube in the second fluidic circuit having a supply terminus and a return terminus (first tube end and opposing second tube end), wherein the supply terminus is configured for connection to a second supply manifold and the return terminus is configured for connection to a second return manifold; (d) wherein each said precast non-ribbed radiant floor module comprises: (i) a precast concrete floor plank having first and second sides (11 and 15); (ii) a plurality of tubes (21) at least partially embedded in the precast concrete floor plank, wherein the tubes are embedded during precast of the  concrete floor plank; (iii) said plurality of tubes arranged in a first fluidic circuit and a second fluidic circuit separate from the first fluidic circuit (each of the two sides of the flooring as shown in Fig. 1); (iv) each tube in the first fluidic circuit having a supply terminus and a return terminus (first tube end and opposing second tube end), wherein the supply terminus is configured for connection to a first supply manifold and the return terminus is configured for connection to a first return manifold; (v) each tube in the second fluidic circuit having a supply terminus and a return terminus (first tube end and opposing second tube end), wherein the supply terminus is configured for connection to a second supply manifold and the return terminus is configured for connection to a second return manifold; (e) wherein the precast ribbed radiant floor modules and precast non- ribbed radiant floor modules are arranged in an alternating pattern (see Fig. 1, generally); and (f) wherein the sides of the precast concrete floor planks of the non- ribbed radiant floor modules are supported by ribs of adjacent precast ribbed radiant floor modules (see Fig. 1).  The phrases “configured for connection” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, Rapp discloses a radiant floor panel wherein each said first fluidic circuit in each said floor module defines a first temperature-controlled zone in said floor module; and wherein each said second fluidic circuit in each said floor module defines a second temperature-controlled zone in said floor module (the invention discloses a means by which to heat flooring; each side as shown in Fig. 1 can be called a zone).  
Regarding claim 19, Rapp discloses a radiant floor panel wherein the tubes comprise a material selected from the group consisting of a thermoplastic material, a cross-linked polyethylene (PEX) material, a metallic material (col. 1, line 10), and copper.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rapp, U.S. Patent 2,681,796 or, in the alternative, under 35 U.S.C. 103 as obvious over Rapp, U.S. Patent 2,681,796 in view of Cai et al., U.S. Patent Application 2018/0031273.
Regarding claim 1, Rapp discloses a radiant floor panel comprising: (a) a precast concrete floor plank (13); and (b) a plurality of tubes (21) at least partially embedded in the precast concrete floor plank, wherein the tubes are embedded during precast of the concrete floor plank; (c) said plurality of tubes arranged in a fluidic circuit (see Figs. 1, 2); (d) each tube in the fluidic circuit having a supply terminus and a return terminus (first end and opposing end), wherein the supply terminus is connected to a supply manifold and the return terminus is connected to a return manifold (see reproductions of Fig. 1 below).  Alternatively, should applicant disagree that Rapp does not disclose a supply manifold and a return manifold, Cai teaches a supply manifold and a return manifold (41 and 42, respectively).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize manifolds where the opposing lines come together in Rapp so that both lines which feed in/out at each of the supply and return can be utilized.

    PNG
    media_image1.png
    310
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    620
    media_image2.png
    Greyscale

Regarding claim 2, Rapp discloses a radiant floor panel wherein said fluidic circuit defines a temperature-controlled zone (the invention discloses a means by which to heat flooring).  
Regarding claim 5, Rapp discloses a radiant floor panel wherein the tubes comprise a material selected from the group consisting of a thermoplastic material, a cross-linked polyethylene (PEX) material, a metallic material (col. 1, line 10), and copper.  
Regarding claim 7, Rapp discloses a radiant floor panel wherein the precast concrete floor plank has first and second sides, each side having a length (as shown in Fig. 1); and wherein the precast concrete floor plank further comprises: a first rib (14) along the length of the first side of the precast concrete floor plank; and a second rib (11) along the length of the second side of the precast concrete floor plank.  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, U.S. Patent 2,681,796 and/or Rapp in view of Cai et al., U.S. Patent Application 2018/0031273 in view of Drake, U.S. Patent 4,878,332.
Regarding claim 3, Rapp discloses a radiant floor panel but does not specifically disclose it is further comprising a temperature sensor embedded in the precast concrete floor plank, said temperature sensor positioned within the temperature-controlled zone.  Drake teaches a radiant floor heating panel with a sensor (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize sensors in order to determine the amount of heat which is needed.
Regarding claim 4, Rapp in view of Drake discloses a radiant floor panel wherein the temperature sensor is configured for temperature measurement of the temperature-controlled zone (Drake abstract).  The phrase “configured for temperature measurement” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, U.S. Patent 2,681,796 in view of Cai et al., U.S. Patent Application 2018/0031273 in view of Teron, U.S. Patent Application Publication 2013/0168041.
Regarding claim 6, Rapp discloses a radiant floor panel but does not disclose specifically it is further comprising: a valve connected to the supply termini of each of the tubes of each fluidic circuit.  Teron teaches valves at the supply and return (paragraph 129).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a supply valve and a return valve at the flooring tubes in order to control the flow of a substance by which the heating of the flooring would result as is the intended use of the invention.
Claims 8-9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, U.S. Patent 2,681,796 in view of Teron, U.S. Patent Application Publication 2013/0168041.
Regarding claim 8, Rapp discloses a radiant floor panel comprising: (a) a precast concrete floor plank (13; see Fig. 1); and (b) a plurality of tubes (21) at least partially embedded in the precast concrete floor plank, wherein the tubes are embedded during precast of the concrete floor plank (see Fig. 3, generally); (c) said plurality of tubes arranged in a first fluidic circuit and a second fluidic circuit separate from the first fluidic circuit (as shown in Fig. 1); (d) each tube in the first fluidic circuit having a supply terminus and a return terminus (one tube and, and opposite tube end, respectively), wherein the supply terminus is configured for connection to a first supply manifold and the return terminus is configured for connection to a first return manifold; (e) each tube in the second fluidic circuit having a supply terminus and a return terminus (one tube and, and opposite tube end, respectively), wherein the supply terminus is configured for connection to a second supply manifold and the return terminus is configured for connection to a second return manifold, but does not specifically disclose each tube in the first and second fluidic circuits having a flow controller. Teron teaches valves at the supply and return (paragraph 129).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a supply valve and a return valve at the flooring tubes in order to control the flow of a substance by which the heating of the flooring would result as is the intended use of the invention. The phrases “configured for connection” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Rapp discloses a radiant floor panel wherein said first fluidic circuit defines a first temperature-controlled zone; and wherein said second fluidic circuit defines a second temperature-controlled zone (the invention discloses a means by which to heat flooring; each side as shown in Fig. 1 can be called a zone).  
Regarding claim 14, Rapp discloses a radiant floor panel wherein the precast concrete floor plank has first and second sides, each side having a length (as shown in Fig. 1); and wherein the precast concrete floor plank further comprises: a first rib (14) along the length of the first side of the precast concrete floor plank; and a second rib (11) along the length of the second side of the precast concrete floor plank.  
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, U.S. Patent 2,681,796 and/or Rapp in view of Teron, U.S. Patent Application Publication 2013/0168041 in view of Drake, U.S. Patent 4,878,332.
Regarding claim 10, Rapp discloses a radiant floor panel but does not specifically disclose it is further comprising: a first temperature sensor embedded in the precast concrete floor plank, said first temperature sensor positioned within the first temperature-controlled zone; and a second temperature sensor embedded in the precast concrete floor plank, said second temperature sensor positioned within the second temperature- controlled zone.  Drake teaches a radiant floor heating panel with a plurality of sensors (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize sensors in different zones of the flooring in order to determine the amount of heat which is needed/desired.
Regarding claim 11, Rapp in view of Drake discloses a radiant floor panel wherein the first temperature sensor(s) is/are configured for temperature measurement of the first temperature-controlled zone(s); and wherein the second temperature sensor(s) is/are configured for temperature measurement of the second temperature-controlled zone(s) (the sensors would sense temperature in their respective zones).  The phrase “configured for temperature measurement” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Rapp discloses a radiant floor panel wherein the tubes comprise a material selected from the group consisting of a thermoplastic material, a cross-linked polyethylene (PEX) material, a metallic material (col. 1, line 10), and copper.  
Regarding claim 13, Rapp discloses a radiant floor panel but does not disclose specifically the panel is further comprising: a first supply manifold connected to the flow controller of supply termini of the tubes in the first fluidic circuit; a first return manifold connected to the flow controller of the return termini of the tubes in the first fluidic circuit; a second supply manifold connected to the supply termini of the tubes in the second fluidic circuit; and a second return manifold connected to the return termini of the tubes in the second fluidic circuit.  Teron teaches supply and return manifolds in a radiant flooring system (paragraph 149).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a supply manifold and a return manifold at the flooring tube flow controllers (valves) in order to control the flow of a substance by which the heating of the flooring would result as is the intended use of the invention.  
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, U.S. Patent 2,681,796 and/or Rapp in view of Drake, U.S. Patent 4,878,332.
Regarding claim 17, Rapp discloses a radiant floor panel but does not specifically disclose it is further comprising: a first temperature sensor embedded in the precast concrete floor plank, said first temperature sensor positioned within the first temperature-controlled zone; and a second temperature sensor embedded in the precast concrete floor plank, said second temperature sensor positioned within the second temperature- controlled zone.  Drake teaches a radiant floor heating panel with a plurality of sensors (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize sensors in different zones of the flooring in order to determine the amount of heat which is needed/desired.
Regarding claim 18, Rapp in view of Drake discloses a radiant floor panel wherein the first temperature sensor(s) is/are configured for temperature measurement of the first temperature-controlled zone(s); and wherein the second temperature sensor(s) is/are configured for temperature measurement of the second temperature-controlled zone(s) (the sensors would sense temperature in their respective zones).  The phrase “configured for temperature measurement” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, U.S. Patent 2,681,796 in view of Teron, U.S. Patent Application Publication 2013/0168041.
Regarding claim 20, Rapp discloses a radiant floor panel but does not disclose specifically wherein each said precast radiant floor module comprises: a first supply manifold connected to the supply termini of the tubes in the first fluidic circuit of said floor module; a first return manifold connected to the return termini of the tubes in the first fluidic circuit of said floor module; a second supply manifold connected to the supply termini of the tubes in the second fluidic circuit of said floor module; and a second return manifold connected to the return termini of the tubes in the second fluidic circuit of said floor module.  Teron teaches supply and return manifolds in a radiant flooring system (paragraph 149).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a supply manifold and a return manifold at the flooring tubes in order to control the flow of a substance by which the heating of the flooring would result as is the intended use of the invention.
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward supply and return manifolds not having been taught nor disclosed by the prior art, the examiner contends that they are indeed disclosed in the invention of Rapp, and that it is also obvious to include the manifolds to feed both sets of tubes of Rapp, otherwise one set would be inoperable.  See rejection as set forth above.
With regard to the argument towards valves not having been taught by Rapp, see rejection toward this new limitation as set forth above.
With regard to the applicant’s argument that ribs have not been taught by the prior art, the examiner maintains that the ribs are clearly illustrated buy the prior art.  The rejection is maintained as set forth in the prior and present action.
With regard to the applicant’s argument that I radiant flooring system is not taught by Teron, the examiner contends that the invention of Teron was relied upon solely for the teaching of the manifolds and that it is indeed obvious to modify the invention of Rapp with the manifolds to produce a functioning panel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633